Citation Nr: 1646067	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel





INTRODUCTION

The Veteran served in the National Reserves for 29 years, to include three periods of active duty from September 1961 to August 1963; from February 1991 to August 1991; and from September 2001 to July 2002.

This appeal arose to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran requested a hearing via videoconference in his June 2013 Form 9.  However, after the RO scheduled the hearing, the Veteran rescinded his request for a hearing in a September 2016 correspondence to the RO.  

The issue of entitlement to service connection for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the Veteran's reports of ringing in the ears since being exposed to loud noises in service is consistent with the circumstances of his service and with his military occupational specialties.  VA audiological examination performed has confirmed that the ringing in the ears observed by the Veteran was tinnitus.  The Veteran's credible assertions of ringing in his ears establish chronicity of the condition which was later diagnosed as tinnitus.  

The Board is aware that a VA audiologist has provided a negative nexus opinion pertaining to the Veteran's tinnitus claim.  However, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, based on the above, particularly the Veteran's credible and competent assertions as to the onset of his tinnitus, the Board finds that the evidence for and against the claim is in relative equipoise.  Therefore, the benefit-of-the-doubt doctrine is for application and service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

In February 2012, the Veteran underwent a C&P examination in which the examiner determined the Veteran suffered from bilateral sensorineural hearing loss.  However, the examiner opined that it was impossible to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  At the examination, the Veteran explained that he believed his hearing loss stemmed from his years spending time at the flight deck without proper hearing protection.  Moreover, he worked as a filter cleaner/fire watch, and was exposed to fan noise, pipe noise, and noise from welders working on the ships. The Veteran reported noise exposure working as a vehicle mechanic, hearing loud trucks without mufflers, brake drums, pneumatic tools and body work noise; although hearing protection was available and used, the Veteran believed it did not protect him from the noises.  Lastly, the Veteran also worked as a truckman/busman/forklift operator where he worked on the front line delivering and receiving supplies, exposing himself to loud noises.

Later that same month, the Veteran underwent an additional C&P examination for his ears.  An examiner again determined the Veteran suffered from hearing loss, but opined it was less likely than not related to his active service because, the examiner reasoned, hearing loss caused by acoustic trauma is not delayed, and the Veteran's last in-service hearing test in 1998 demonstrated normal hearing.

In July 2014, the Veteran's wife submitted a statement in support of his claim for entitlement to service connection for hearing loss.  She explained that the Veteran suffered from hearing loss in noisy areas, when talking with his grandchildren, and watching television for the prior five years.  She also enclosed an audiogram demonstrating his hearing loss.

In September 2016, the Veteran, in a written statement to the RO, cancelled his hearing request because he believed veterans with more pressing injuries deserved to be heard before his claim was decided.

The Board finds that another examination is in order in which the examiner renders an opinion as to the etiology of the Veteran's bilateral sensorineural hearing loss.  The February 2012 examination did not take into account new medical studies from Dr. Sharon G. Kujawa demonstrating that delayed-onset hearing loss is sometimes due to acoustic trauma.  The Board also notes that the Veteran underwent a third period of active duty following his 1998 hearing examination which the examiner should discuss.  Thus, the Board cannot rely upon the existing examinations and a new one is in order.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's hearing loss.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's hearing loss began in or is related to the Veteran's time in service.

In making this determination, the examiner should consider the academic studies conducted by Dr. Sharon G. Kujawa discussing delayed-onset hearing loss and also consider that the Veteran served a third period of active service after his last hearing examination in 1998.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


